
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 626
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Ms. Fudge submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of April 16 through April 20, 2012, as National Assistant Principals
		  Week.
	
	
		Whereas the National Association of Secondary School
			 Principals and the National Association of Elementary School Principals have
			 declared the week of April 16 through April 20, 2012, as National Assistant
			 Principals Week;
		Whereas the assistant principal is responsible for
			 establishing a positive learning environment and building strong
			 school-community relationships;
		Whereas the assistant principal is a member of the school
			 administrative team who interacts with sectors of the school community,
			 including support staff, instructional staff, students, and parents;
		Whereas assistant principals play a pivotal role in the
			 instructional leadership of the school by conducting instructional supervision,
			 mentoring teachers, recognizing the achievements of staff, encouraging
			 collaboration, ensuring the implementation of best practices, monitoring
			 student achievement goals and progress, facilitating and modeling data-driven
			 decisionmaking to inform instruction, and guiding the direction of targeted
			 intervention and continual school improvement;
		Whereas the day-to-day logistical operations of schools
			 require assistant principals to monitor and address facility needs, attendance,
			 transportation issues, and scheduling, as well as supervise extra- and
			 co-curricular events;
		Whereas assistant principals are entrusted with
			 maintaining an inviting, safe, and orderly school environment that supports the
			 growth and achievement of each and every student by nurturing positive peer
			 relationships, recognizing student achievement, serving as mediators, analyzing
			 behavior patterns, providing interventions, and conducting discipline;
		Whereas the National Association of Secondary School
			 Principals/Virco National Assistant Principal of the Year program began in 2004
			 to recognize outstanding middle and high school assistant principals who have
			 demonstrated success in leadership, curriculum, and personalization; and
		Whereas the week of April 16 through April 20, 2012, would
			 be an appropriate week to designate as National Assistant Principals Week: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Assistant Principals Week;
			(2)honors and
			 recognizes the contributions of assistant principals to the success of students
			 in schools in the United States; and
			(3)encourages the
			 people of the United States to observe National Assistant Principals Week with
			 appropriate ceremonies and activities that promote awareness of school
			 leadership in ensuring that every child has access to a high-quality
			 education.
			
